Per Curiam:
The plaintiff apparently contracted the marriage with his eyes open, and it is not easy to see how he can establish fraud. It is certain^ however, that he married defendant reluctantly and under considerable pressure. Whether or not that pressure amounted to legal duress we need not now consider. In any event, the case does not seem to be one calling for the allowance of alimony pendente lite, as there is nothing to show that defendant stands in need of present support from the plaintiff. Nor do the circumstances call for an allowance for counsel fees. The defendant’s attorney, who coerced the plaintiff into matrimony, exacted from the plaintiff the payment of a large sum of money as counsel fee, which, should amply cover any service he may render in attempting to uphold the marriage which he was instrumental in bringing about. The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion denied. Present — Ingraham, P. J„ McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied. . _